ORDER
This case came before the court for oral argument March 2, 1994 pursuant to an order that had directed both parties to appear in order to show cause why the issues raised by this appeal should not be summarily decided.
*986After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The trial justice did not err in holding that Rocky Hill School, Inc. was not required pursuant to the statute to reimburse the department for moneys erroneously paid to a former employee who had been discharged under disqualifying circumstances.
Therefore, the plaintiff’s appeal is denied and dismissed. The judgment of the Superi- or Court is affirmed.